Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of the claims
Claims 1-5, 7-12, 14-15, 17-18, 20-24 and 38-40 are examined on merits in this office action to the extant it encompasses the elected species.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-12, 14-15, 17-18, 20-24 and 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  1-5, 7-12, 14-15, 17-18, 20-24 and 38-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Independent claims 1 and 38 are directed to measuring the rate of reaction between a “target” and a “ligand candidate”, wherein the target molecule comprising a “binding site of interest” and a “thiol” group within or near the binding site of interest and wherein the ligand candidate comprises a functional group which is capable of forming an irreversible covalent bond between with the thiol group.
The “target protein” encompasses a large number of structurally and functionally divergent proteins having binding affinity to various ligands. As for example, an 
Therefore, as claimed, the process encompasses identifying binding sites of all these large number of proteins for various types of small molecule ligands and installing thiol group at or near a determined site of the binding site and also the process includes installing various functional groups at various position of the ligand candidate wherein the functional group is capable of forming an irreversible covalent bond irrespective of any consideration as to whether the functional group alters the binding property (intrinsic binding affinity) of the ligand candidates to the binding site of the target protein, for which the specification does not have clear descriptive support and representative examples and support. However, the examples and guidance for target molecule and binding site is strictly limited to binding site of cyclin-dependent kinase 2 for some specific ligands having some specific functional groups at certain position. The ligand candidate is very limited to small molecule ligand or fragment having a electrophile functional group (“capture group” or “warhead”) having better chance of exhibiting high quality interactions with a defined binding site and capable of forming an irreversible covalent bond with the thiol group near the binding site. The measuring of rate of reaction with only cyclin-dependent protein kinase 2 having a 
Throughout the specification, the examples and clear guidance for target molecule and binding site is strictly limited to enzyme (e.g. cyclin-dependent kinase) and for binding domain of the enzyme. The ligand candidate is very limited to small molecule ligand or fragment having a electrophile functional group (“capture group” or “warhead”) having better change of exhibiting high quality interactions with a defined binding site and capable of forming an irreversible covalent bond with the thiol group near the binding site.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics when coupled with a known or disclosed structure/function correlation, methods of making the claimed product, or any combination thereof.  Examples and description should be of sufficient scope as to justify the scope of the claims. Markush claims must be provided with support in the disclosure for each member of the Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  Furthermore, In The Reagents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement that defines a genus of molecules by only their functional activity does not provide an adequate written description of the genus.  If the genus has substantial variance (here, in this case, the compounds encompassed by each of the target, the binding site of targets and the ligand candidates, have substantial variance), the disclosure must describe a sufficient number of species to reflect the variation within that genus. See MPEP 2163. Although the MPEP does not specifically define what constitutes a representative number of species, the courts have indicated what does not constitute the same. See, e.g.., In re Gostelli, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989), holding that the disclosure of two chemical compounds within a subgenus did not adequately describe such subgenus. 
The disclosed binding site of interest of a specific enzyme in the specification are not representative of nor predictive of any and all other type so targets and binding sites of the targets as described above for various proteins as described above. The court found that if the disclosed species only abide in a corner of the genus, one has 
Therefore, claims 1-5, 7-12, 14-15, 17-18, 20-24 and 38-39 are rejected for not adequately providing written description for the entire genus instantly claimed.
Response to argument
Applicant's arguments and amendments filed 06/23/2021 have been fully considered and are persuasive to overcome the rejections under 35 USC 112(b) regarding “calculating the rate” and “biophysical property” in view of the amendments but however, Applicant’s arguments are not persuasive to overcome the rejection of 112 (b) for step d) and the rejections under 35 USC 112(a). 
In response to 112 (b), Applicants argued that it would be clear to the person having ordinary skill in the art that the reaction mixture of step (d) refers back to step (d). Applicant further argued that “step (d) recites that the contacting occurs “during the reaction,” which reaction is initiated in step (b) and as such, it would be clear to the person having ordinary skill in the art step (d) is carried out at one or more time points after the initiation of the reaction is step (b).

In regards to 112(a), Applicant argued that the reaction is the formation of the irreversible covalent bond formed between the thiol group and the functional group of the ligand candidate resulting in the formation of a conjugate. Applicants argued that as the claims have been amended to limit the reaction to that between the thiol group of the target protein and a small molecule ligand, the Examiner’s comments regarding haptens and antibodies as well as high molecular weight complex ligands, for example, is moot. Applicants argued that examples 1 and 2, for example, describe screening a library of 120 ligand candidates comprising acrylamide functional group against wild-type cyclin-dependent kinase 2 which contains endogenous cysteine residue. Applicant argued that target molecule with thiol group within or near a binding 
The above arguments have fully been considered but are not found persuasive. In regards to “the reaction is the formation of the irreversible covalent bond formed between the thiol group and the functional group of the ligand”, the claim is not limited to the formation of covalent bond between the thiol group of the target protein and the functional group of the ligand but selection of a binding site of interest (see step a) of the target protein for the tentative ligand candidates (ligand candidates expected to bind to the binding site of interest) is of utmost important for the process steps as the formation of the covalent bond between the target thiol group and the functional group of the ligand also depends on the binding affinity of the ligand candidates to the binding site. Therefore, the process as claimed, would first require determination/identifying binding site of the protein for particular types of ligands and then determining location installing thiol group within or near the binding site of the target protein. As described above in the rejection, “target protein” encompasses a large number of structurally and functionally divergent proteins having binding affinity to various ligands. As for example, an antibodies having binding sites for various small molecule target ligands at various epitopes, a G-protein coupled receptor protein having affinity to various ligand receptors and small molecule ligands, an insulin receptor protein having binding site for insulin and small molecule ligands, inordinately a large number of enzymes having binding sites for various small molecule target ligands, various DNA binding proteins having binding sites for DNA and small molecule ligands, various lectin protein having binding sites for various carbohydrates and small molecule ligands and the disclosure must describe a sufficient number of species to reflect the variation within that genus. See MPEP 2163. Although the MPEP does not specifically define what constitutes a representative number of species, the courts have indicated what does not constitute the same. See, e.g.., In re Gostelli, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989), holding that the disclosure of two chemical compounds within a subgenus did not adequately describe such subgenus. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641